DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Appeal Brief
In view of the Appeal Brief filed on 12 October 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        

Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered and were found persuasive in part and non-persuasive in part.  In .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 1-7 and 10-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over To et al. (US 2011/0086081; hereinafter “To”) in view of Shastri et al. (US 2006/0085063; hereinafter “Shastri”) and Quirk et al. (Comprehensive Polymer Science and Supplements, Volume 7, 1989, pp1-26; herein after “Quirk”).
Regarding claim 1, To discloses an implantable medical device including at least one implantable medical electrode suitable for placement in the left ventricle of the heart (e.g. ¶¶ 104, 139 – “endocardial leads”; “implantable device leads…configured to engage a portion of the endocardial wall” – where the examiner notes “suitable for placement” only requires that the electrode is capable of being positioned in the left ventricle), and a lead body (inherently present in an “implantable device lead”), the lead body comprising an outer layer comprising a polymeric material (e.g. ¶¶ 6 – “coating the surface of a medical article with a polymeric carrier and attaching an agent to, or blending the agent with, the polymeric carrier”, also see ¶¶ 29-31, 43, and 46 at least regarding context for the polymeric material coating on the outer surface), the external blood contacting surface of the outer layer comprising an external coating comprising a monolayer of at least one biological agent that promotes endothelialization covalently attached to the lead body (where the polymeric coating as referenced above chemically links biological agents via covalent bonds - see ¶¶ 47, 55, etc.).  Furthermore, “A block copolymer is defined as a polymer comprising molecules in which there is a linear arrangement of blocks, a block being defined as a portion of a polymer molecule in 
To fails to expressly disclose the lead body comprising an insulative outer sheath.  The use of insulative outer sheaths is notorious in the art of implantable medical leads and/or endocardial leads.  In the same field of endeavor, Shastri discloses a similar method of covalent modification of polymeric surfaces for coupling a monolayer of biological agents to polymeric materials of implantable devices including implantable medical leads – specifically where the polymers are used in implantable lead insulation in order to provide higher tensile strength and the elastic modulus of polyurethanes over generic rubber while promoting endothelialization (e.g. ¶¶ 93-95, etc.).  It would have been obvious to one of ordinary skill in the art, prior to the invention, to substitute the polyurethane lead insulation of Shastri, into the device of To, in order to yield the predictable results of providing an improved insulative layer with the ability to accept the external coating as a monolayer for promoting endothelialization at the same time.
Regarding claim 4, To discloses an implantable medical device including at least one implantable medical electrode suitable for placement in the left ventricle of the heart (e.g. ¶¶ 104, 139 – “endocardial leads”; “implantable device leads…configured to 
To fails to expressly disclose the lead body comprising an insulative outer sheath.  The use of insulative outer sheaths is notorious in the art of implantable medical leads and/or endocardial leads.  In the same field of endeavor, Shastri discloses a similar method of covalent modification of polymeric surfaces for coupling a monolayer of biological agents to polymeric materials of implantable devices including implantable medical leads – specifically where the polymers are used in implantable lead insulation in order to provide higher tensile strength and the elastic modulus of polyurethanes over generic rubber while promoting endothelialization (e.g. ¶¶ 93-95, 
Regarding claim 7, To discloses an implantable medical device including at least one implantable medical electrode suitable for placement in the left ventricle of the heart (e.g. ¶¶ 104, 139 – “endocardial leads”; “implantable device leads…configured to engage a portion of the endocardial wall” – where the examiner notes “suitable for placement” only requires that the electrode is capable of being positioned in the left ventricle), and a lead body (inherently present in an “implantable device lead”), the lead body comprising an outer layer comprising a polymeric material (e.g. ¶¶ 6 – “coating the surface of a medical article with a polymeric carrier and attaching an agent to, or blending the agent with, the polymeric carrier”, also see ¶¶ 29-31, 43, and 46 at least regarding context for the polymeric material coating on the outer surface), the external blood contacting surface of the outer layer comprising an external coating comprising a monolayer of at least one biological agent that promotes endothelialization covalently attached to the lead body (where the polymeric coating as referenced above chemically links biological agents via covalent bonds - see ¶¶ 47, 55, etc., and these biological agents are a “moiety” which would function as a single molecule/atom and applied as a monolayer see ¶¶ 104 which meets this claim language), the biological agent comprising an antibody (e.g. ¶¶ 116 – where antibody is listed as an option). 

Regarding claim 2, 5, and 10, To discloses the at least one electrode is a stimulation electrode (e.g. ¶¶ 104, 139 – “pacemaker electrodes”, “endocardial leads”, “defibrillator”, etc. – where the examiner notes that these devices necessarily require stimulation electrodes).
Regarding claim 3, 6, and 11, To discloses the at least one electrode is a sensing electrode (e.g. ¶¶ 104, 139 – “guidewire leads”, “endocardial leads”, “defibrillator”, etc. – where the examiner notes that these devices necessarily require sensing electrodes).
Regarding claims 12-13, To discloses the at least one electrode is a pacing electrode (e.g. ¶¶ 104, 139 – “pacemaker electrodes”, “pacemaker”, etc. - where the examiner notes that these devices necessarily require pacing electrodes).
Regarding claims 15-16, To discloses the implantable medical device comprises an implantable pulse generator that delivers electronic pacing therapy (e.g. ¶¶ 104, 139 – “pacemaker” – where a implanted pacemaker necessarily delivers electronic pacing therapy).
Claims 8-9, 14, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over To, in view of Shastri and Quirk, as applied to claim 7 above, further in view of Kutryk et al. (USP# 7,037,332; hereinafter “Kutryk”).
Regarding claim 8, To fails to expressly disclose a specific antibody to an endothelial cell surface marker.  In the same field of endeavor, Kutryk teaches the use of an electrode in combination with an antibody and endothelial cell surface markers in order decrease the incidence of restenosis and other thromboembolic complications from implantation (e.g. Col 4, ll 32-46; Col 6,  ll 15-37; Cols 7-8, ll 9-11).  It would have been obvious, to one of ordinary skill in the art, at the time of the invention, to modify To with a specifically targeted antibody or an antibody to an endothelial cell surface marker, as taught by Kutryk, in order to yield the predictable results of decreasing the incidence of restenosis and other thromboembolic complications during implantation. 
Regarding claim 9, the examiner notes that the anti-CD34 antibody is a known cancer stem cell marker, and a known variant of an antibody; accordingly, based on the rejection above with respect to claim 8, one of ordinary skill in the art would expect to employ the specific anti-cd34 antibody under the same rationale to treat a patient who would benefit from therapy involving the CD34 antigen.  However, To fails to expressly disclose the “anti-CD34 antibody”.  In the same field of endeavor, Kurtyk specifies the use of an anti-CD34 antibody incorporated into each layer of the matrix by mixing it with 
Regarding claim 14, To discloses the at least one electrode is a pacing electrode (e.g. ¶¶ 104, 139 – “pacemaker electrodes”, “pacemaker”, etc. - where the examiner notes that these devices necessarily require pacing electrodes).
Regarding claim 17, To discloses the implantable medical device comprises an implantable pulse generator that delivers electronic pacing therapy (e.g. ¶¶ 104, 139 – “pacemaker” – where a implanted pacemaker necessarily delivers electronic pacing therapy).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792